 1   Michael J. Gearin, WSBA # 20982                          Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                               Chapter 11
 2   Brian T. Peterson, WSBA # 42088                          Ex Parte
     K&L GATES LLP
 3   925 Fourth Avenue, Suite 2900
     Seattle, WA 98104-1158
 4   (206) 623-7580

 5

 6

 7
                                  UNITED STATES BANKRUPTCY COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
     In re:                                                 Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                       TRUSTEE’S EX PARTE MOTION TO
11                                                          ESTABLISH NOTICE PROCEDURES
                                            Debtor.         FOR CASE DISMISSAL
12

13
              Mark Calvert, the Chapter 11 Trustee (the “Trustee”) respectfully requests that the Court
14
     establish notice procedures with respect to the Trustee’s forthcoming motion for an order dismissing
15
     this Bankruptcy Case and granting related relief (“Dismissal Motion”) pursuant to Federal Rules of
16
     Bankruptcy Procedure 2002(a) and 9006 and LBR 9013-1(d)(3). In support of this Motion, the
17
     Trustee respectfully states as follows:
18
              1.     On April 1, 2016, Northwest Territorial Mint, LLC (the “Debtor”) filed a voluntary
19
     bankruptcy petition under Chapter 11 of Title 11 of the United States Code. The Court ordered the
20
     appointment of a trustee and the Chapter 11 Trustee, Mark Calvert, was appointed on April 11, 2016.
21
              2.     The Trustee is nearing the end of the administration of the case. The Trustee has
22
     liquidated the vast majority of the assets of the estate. The Trustee has resolved and paid all secured
23
     claims and all administrative claims other than allowed administrative claims for compensation of
24
     the Trustee and his professionals.
25

26


     TRUSTEE’S EX PARTE MOTION TO ESTABLISH                                             K&L GATES LLP
     NOTICE PROCEDURES- 1                                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
                                                                                      FACSIMILE: (206) 623-7022

 Case 16-11767-CMA           Doc 2320     Filed 08/05/21     Ent. 08/05/21 10:07:48         Pg. 1 of 3
 1           3.       The Trustee responded to document production subpoenas and testified at trial on

 2   July 26 and 27, 2021 in the criminal case of Ross Hansen and Diane Erdmann. The criminal case

 3   concluded on July 30, 2021.

 4           4.       The Trustee is prepared to file the Dismissal Motion. 1 At the status conference held

 5   by the Court on April 2, 2021, the Court indicated that it would consider whether a motion to dismiss

 6   should be noticed to the limited notice list or to the full mailing matrix. The estimated cost of

 7   service upon the full mailing matrix is $3,500.

 8           5.       By this motion, the Trustee requests that the Court establish notice procedures and

 9   limit notice of the Motion to Dismiss to the Special Notice List as defined in the Amended Case

10   Management Order (Dkt. 232). The Trustee will provide notice of the Motion to Dismiss in

11   compliance with the time limitations provided in LBR 9013-1.

12           DATED this 5th day of August, 2021.

13

14                                                              K&L GATES LLP

15

16                                                              By /s/ Michael J. Gearin _________
                                                                  Michael J. Gearin, WSBA #20982
17                                                                David C. Neu, WSBA #33143
                                                                  Brian T. Peterson, WSBA #42088
18                                                              Attorneys for Mark Calvert, Chapter 11 Trustee

19

20

21

22

23

24

25
     1
      The Trustee intends to note the hearing on the Motion to Dismiss for the Court’s regularly scheduled calendar on
26   September 24, 2021.


     TRUSTEE’S EX PARTE MOTION TO ESTABLISH                                                        K&L GATES LLP
     NOTICE PROCEDURES- 2                                                                    925 FOURTH AVENUE, SUITE 2900
                                                                                            SEATTLE, WASHINGTON 98104-1158
                                                                                                TELEPHONE: (206) 623-7580
                                                                                                 FACSIMILE: (206) 623-7022

 Case 16-11767-CMA             Doc 2320        Filed 08/05/21        Ent. 08/05/21 10:07:48            Pg. 2 of 3
 1
                                      CERTIFICATE OF SERVICE
 2
            The undersigned declares as follows:
 3
             That she is a paralegal in the law firm of K&L Gates LLP, and on August 5, 2021, she caused
 4   the foregoing document to be filed electronically through the CM/ECF system which caused
     Registered Participants to be served by electronic means, as fully reflected on the Notice of
 5   Electronic Filing.

 6          Also on August 5, 2021, she caused the foregoing document to be mailed to the Parties at the
     addresses listed below:
 7
             Northwest Territorial Mint LLC
 8           PO Box 2148
 9           Auburn, WA 98071

10           I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
11
            Executed on the 5th day of August, 2021 at Lynnwood, Washington.
12

13                                                        /s/ Denise A. Lentz
                                                          Denise A. Lentz
14

15

16

17

18

19

20

21

22

23

24

25

26


     TRUSTEE’S EX PARTE MOTION TO ESTABLISH                                            K&L GATES LLP
     NOTICE PROCEDURES- 3                                                        925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022

 Case 16-11767-CMA         Doc 2320      Filed 08/05/21     Ent. 08/05/21 10:07:48         Pg. 3 of 3
